United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-1773
                        ___________________________

                             United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                                    Larry Reese

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                            Submitted: March 7, 2018
                              Filed: May 3, 2018
                                [Unpublished]
                                ____________

Before BENTON, MURPHY, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

       Larry D. Reese directly appeals the above-Guidelines-range sentence the
district court1 imposed upon revoking his supervised release. Having jurisdiction
under 28 U.S.C. § 1291, this court affirms.


      1
       The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
       In a brief filed under Anders v. California, 386 U.S. 738 (1968), counsel has
moved for leave to withdraw, and asserts that the sentence is unreasonable because
the district court failed to take into account several mitigating factors.

      This court concludes that the district court did not abuse its discretion in
sentencing Reese. See United States v. Miller, 557 F.3d 910, 915-18 (8th Cir. 2009)
(standard of review); United States v. Perkins, 526 F.3d 1107, 1110-11 (8th Cir.
2008) (this court reviews entire sentencing record, not merely district court’s
statements at sentencing hearing).

      The judgment is affirmed. Counsel’s motion to withdraw is granted.
                     ______________________________




                                        -2-